DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 12 April 2021 for the application filed 3 January 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 2017/0336808) in view of Kim (US 2015/0251207).
- Regarding Claim 1. Luo discloses a method (fig. 2-11) comprising: 
obtaining a first signal (402, and q per fig. 4; 1000, fig. 10 “calculate a first rate of change” fig. 10) from a first sensor (300, “first rate of change identifier” fig. 3; fig. 10 “data received from an internal measurement system” fig. 10) of a rotorcraft (“aircraft is selected from one of…a rotorcraft” [0033]), the first signal (402, 1000) indicating measured angular velocity around a first axis (“q, p, and r are body axis pitch, roll and yaw rates in degrees per second” [0051], angular velocity is measured in degrees per second) of the rotorcraft (“rotorcraft” [0033]); 
filtering the first signal (402, q, 1000) with a lag compensator (416 “lag filter” [0050]; a lag filter and lag compensator are equivalent) to obtain an estimated angular position (401 “lag filter outputs filtered angle of attack” [0062]) around the first axis (q) of the rotorcraft (“rotorcraft” [0033]); 
obtaining a second signal (502, fig. 5, “sideslip angle identifier” [0064]) from a second sensor (216, “inertial measurement system” [0065]) of the rotorcraft (“rotorcraft” [0033]), the second signal (502) indicating measured angular position around the first axis (q) of the rotorcraft (“pitch angle in degrees…bank angle in degrees” [0051]),

the second sensor being a different type of sensor than the first sensor; and
wherein adjusting the flight control devices of the rotorcraft comprises: 
executing a first flight control procedure according to the estimated angular position around the first axis of the rotorcraft estimated with the first signal; and 
executing a second flight control procedure according to the estimated angular position around the first axis of the rotorcraft measured with a second signal from a second sensor, 
wherein the first flight control procedure has greater authority than the second flight control procedure.
However, Kim discloses a similar method (fig. 2-4) with a second sensor (“attitude” [0029]) is a different type of sensor than a first sensor (207, “position” [0029], as disclosed within applicants specification, an attitude sensor is an absolute sensor vs a rate sensor such as a position sensor allowing for Kim to disclose different types of sensors) wherein adjusting the flight control devices (401a/b) of the rotorcraft comprises: executing a first flight control procedure (317, “inner loop” fig. 3) according to the estimated angular position around the first axis of the rotorcraft (321, “aircraft equipment (corresponding, e.g., to flight control devices such as swashplate, tail rotor transmission, etc., to actuators (not shown) driving the flight control devices, to sensors such as aircraft sensors, position sensors, detent sensors, and the like)” [0038]); and executing a second flight control procedure (“loop 2” fig. 3) according to the measured angular position around the first axis of the rotorcraft (321, “aircraft equipment (corresponding, e.g., to flight control devices such as swashplate, tail rotor transmission, etc., to actuators (not shown) driving the flight control devices, to sensors such as aircraft sensors, position sensors, detent sensors, and the like)” [0038]), the first flight control 
- Regarding Claim 2. Luo as modified discloses the method of claim 1, further comprising: 
receiving a control signal from a pilot flight control (“operating an aircraft, pilot” [0002]; 226, “controller” [0043]; as the pilot flies the aircraft, control signals are inherently passed through the control system) of the rotorcraft (“rotorcraft” [0033]); and 
adjusting the flight control devices (226, “controller” [0043]) of the rotorcraft (“rotorcraft” [0033]) according to the control signal (as discussed, adjusting the devices per the control signal is inherently present in piloted aircraft), thereby changing flight characteristics of the rotorcraft around a second axis (p) of the rotorcraft, the second axis (p) being different from the first axis (q), wherein the flight characteristics of the rotorcraft around the first axis (q) of the rotorcraft are changed in response to changing the flight characteristics of the rotorcraft around the second axis (p) of the rotorcraft (the flight characteristics of the rotorcraft will inherently differ around the first axis (pitch) if the second axis is changed (roll) allowing for the limitation to be met by the method of Luo).
- Regarding Claim 3. Luo as modified discloses the method of claim 1, wherein the first sensor (300) is a rate sensor (“first rate of change identifier” fig. 3), and obtaining the first signal (222) comprises: 
receiving the first signal (222) from the rate sensor (300, “first rate of change identifier” fig. 3, fig. 3 illustrates the process).
- Regarding Claim 5. Luo as modified discloses the method of claim 1, wherein the estimated angular position (401) around the first axis (q) of the rotorcraft is estimated using only the measured angular velocity (“body axis pitch…in degrees per second” [0051]; the angle of attack, which is measured based 
- Regarding Claim 6. Luo as modified discloses the method of claim 1, wherein the lag compensator (416) has a same set of gains at all operating points (“converts the rate into an adjusted angle using a time constant” [0059], the same set of gains is used throughout as the time constant does not vary) of the lag compensator (416), the set of gains being predetermined independent of airspeed of the rotorcraft (“does not reflect the airplane motion relative to still or moving air mass” [0053]).
- Regarding Claim 7. Luo as modified discloses the method of claim 1, with the lag compensator (416),  Kim further discloses discloses wherein the lag compensator (434, “dynamic compensation block may include…lead-lag compensator” [0048]) has different sets of gains (“the gains of fader…may be adjusted according to the specification and requirements of the rotorcraft” [0053]; the fader feeds into the dynamic compensation block) at different operating points (“different implementations and values with regard to roll, pitch and other attitude channels” [0053]) of the lag compensator (434).  
- Regarding Claim 8. Luo as modified discloses the method of claim 1, Kim further discloses wherein the second sensor is an absolute sensor (207, “attitude” [0029], as disclosed within applicants specification, an attitude sensor is an absolute sensor).  
- Regarding Claim 9. Luo discloses a rotorcraft (“aircraft is selected from one of…a rotorcraft” [0033]) comprising: 
a first sensor (300, “first rate of change identifier” fig. 3; fig. 10 “data received from an internal measurement system” fig. 10); 
flight control devices (226, inherent to all rotorcraft; 306, fig. 3, “enabling controlling the flight of the aircraft” [0048]); and 
a flight control computer (224, “computer system” [0042]) coupled to the first sensor (300) and the flight control devices (inherently coupled, illustrated by fig. 2), the flight control computer (224) configured to: 
obtain a first signal (402, and q per fig. 4; 1000, fig. 10 “calculate a first rate of change” fig. 10) from the first sensor (300) (“aircraft is selected from one of…a rotorcraft” [0033]), the first signal (402, 1000) indicating measured angular velocity around a first axis (“q, p, and r are body axis pitch, roll and yaw rates in degrees per second” [0051], angular velocity is measured in degrees per second) of the rotorcraft (“rotorcraft” [0033]); 
filter the first signal (402, q, 1000) with a lag compensator (416 “lag filter” [0050]; a lag filter and lag compensator are equivalent) to obtain an estimated angular position (401 “lag filter outputs filtered angle of attack” [0062]) around the first axis (q) of the rotorcraft (“rotorcraft” [0033]); 
obtain a second signal (502, fig. 5, “sideslip angle identifier” [0064]) from a second sensor (216), the second signal  (502)indicating measured angular position around the first axis (q) of the rotorcraft (“pitch angle in degrees…bank angle in degrees” [0051]); and
adjust the flight control devices (306, fig. 3, “enabling controlling the flight of the aircraft” [0048]) according to the estimated angular position (401) and the measured angular velocity (“q, p, and r are body axis pitch, roll and yaw rates in degrees per second” [0051]) around the first axis (q) of the rotorcraft (“rotorcraft” [0033]), thereby changing flight characteristics of the rotorcraft (“generates filtered aerodynamic angle during the flight of the aircraft using adjusted contribution as adjusted by adjuster and externally measured aerodynamic angle” [0048]) around the first axis (q) of the rotorcraft (“rotorcraft” [0033]); Lou does not disclose the second sensor being a different type of sensor than the first sensor, wherein the flight control computer is configured to adjust the flight control devices of the rotorcraft by: 
executing a first flight control procedure according to the estimated angular position around the first axis of the rotorcraft; and 
executing a second flight control procedure according to the measured angular position around the first axis of the rotorcraft, the first flight control procedure having greater authority than the second flight control procedure.
However, Kim discloses a similar method (fig. 2-4) with a second sensor (“attitude” [0029]) is a different type of sensor than a first sensor (207, “position” [0029], as disclosed within applicants specification, an attitude sensor is an absolute sensor vs a rate sensor such as a position sensor allowing for Kim to disclose different types of sensors); wherein the flight control computer is configured to adjust the flight control devise (401a/b) of the rotorcraft by: executing a first flight control procedure (317, “inner loop” fig. 3) according to the estimated angular position around the first axis of the rotorcraft estimated with the first signal (321, “aircraft equipment (corresponding, e.g., to flight control devices such as swashplate, tail rotor transmission, etc., to actuators (not shown) driving the flight control devices, to sensors such as aircraft sensors, position sensors, detent sensors, and the like)” [0038]); and executing a second flight control procedure (“loop 2” fig. 3) according to the measured angular position around the first axis of the rotorcraft (207/321, “aircraft equipment (corresponding, e.g., to flight control devices such as swashplate, tail rotor transmission, etc., to actuators (not shown) driving the flight control devices, to sensors such as aircraft sensors, position sensors, detent sensors, and the like)” [0038]), the first flight control procedure (317) having greater authority than the second flight control procedure (“loop 2” fig. 3; the inner loop is executed prior to the rate feedback loop as is known).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the rotorcraft of Luo to incorporate the first and second control flight control procedures as disclosed by Kim to allow for more stable flight characteristics and reduced pilot workload as detailed within [0040] of Kim which results in lowered part lives of dynamic components as a result of lowered vibratory loads resulting from more stable flight characteristics being present.
- Regarding Claim 10. Luo as modified discloses the rotorcraft of claim 9, further comprising: 
a pilot flight control (“operating an aircraft, pilot” [0002]; 226, “controller” [0043]; as the pilot flies the aircraft, pilot flight controls are inherently present) control signals are inherently passed through the control system), wherein the flight control computer (224) is further configured to:
receive a control signal (control signals are inherently passed through the control system) from the pilot flight control (226); and
adjust the flight control devices (226, “controller” [0043]) of the rotorcraft (“rotorcraft” [0033]) according to the control signal (as discussed, adjusting the devices per the control signal is inherently present in piloted aircraft), thereby changing flight characteristics of the rotorcraft around a second axis (p) of the rotorcraft, the second axis (p) being different from the first axis (q), 
wherein the flight characteristics of the rotorcraft around the first axis (q) of the rotorcraft are changed in response to changing the flight characteristics of the rotorcraft around the second axis (p) of the rotorcraft (the flight characteristics of the rotorcraft will inherently differ around the first axis (pitch) if the second axis is changed (roll) allowing for the limitation to be met by the method of Luo).
- Regarding Claim 11. Luo as modified discloses the rotorcraft of claim 9, wherein the first sensor (300) is a rate sensor (“first rate of change identifier” fig. 3), and obtaining the first signal (222) comprises: 
receiving the first signal (222) from the rate sensor (300, “first rate of change identifier” fig. 3, fig. 3 illustrates the process).
- Regarding Claim 13. Luo as modified discloses the rotorcraft of claim 9, wherein the estimated angular position (401) around the first axis (q) of the rotorcraft is estimated using only the measured angular velocity (“body axis pitch…in degrees per second” [0051]; the angle of attack, which is measured based on the first axis, q, is estimated using the measured angular velocity about q) around the first axis (q) of the rotorcraft (“rotorcraft” [0033]).
- Regarding Claim 14. Luo as modified discloses the rotorcraft of claim 9, wherein the lag compensator (416) has a same set of gains at all operating points (“converts the rate into an adjusted angle using a time constant” [0059], the same set of gains is used throughout as the time constant does not vary) of the lag compensator (416), the set of gains being predetermined independent of airspeed of the rotorcraft (“does not reflect the airplane motion relative to still or moving air mass” [0053]).
- Regarding Claim 15. Luo as modified discloses the rotorcraft of claim 9, with the lag compensator (416), Kim further discloses wherein the lag compensator (434,” dynamic compensation block may include…lead-lag compensator” [0048], fig. 4) has different sets of gains (“the gains of fader…may be adjusted according to the specification and requirements of the rotorcraft” [0053]; the fader feeds into the dynamic compensation block) at different operating points (“different implementations and values with regard to roll, pitch and other attitude channels” [0053]) of the lag compensator (434).
- Regarding Claim 16. Luo as modified discloses the rotorcraft of claim 9, Kim further discloses wherein the second sensor is an absolute sensor (207, “attitude” [0029], as disclosed within applicants specification, an attitude sensor is an absolute sensor). 
- Regarding Claim 17. Luo discloses a flight control computer (224, “computer system” [0042]) comprising: 
a processor (“one or more data processing systems” [0042]); and 
a non-transitory computer readable storage medium storing programming (“implemented as program code, hardware, or a combination of program code and hardware” [0106]) for execution by the processor (“physical hardware system and includes one or more data processing systems” [0042]), the programming (“program code” [0106]) including instructions for: 
obtaining a first signal (402, and q per fig. 4; 1000, fig. 10 “calculate a first rate of change” fig. 10) from a first sensor (300, “first rate of change identifier” fig. 3; fig. 10 “data received from an internal measurement system” fig. 10) of a rotorcraft (“aircraft is selected from one of…a rotorcraft” [0033]), the first signal (402, 1000) indicating measured angular velocity around a first axis (“q, p, and r are body axis pitch, roll and yaw rates in degrees per second” [0051], angular velocity is measured in degrees per second) of the rotorcraft (“rotorcraft” [0033]); 
filtering the first signal (402, q, 1000) with a lag compensator (416 “lag filter” [0050]; a lag filter and lag compensator are equivalent) to obtain an estimated angular position (401 “lag filter outputs filtered angle of attack” [0062]) around the first axis (q) of the rotorcraft (“rotorcraft” [0033]); 
obtaining a second signal (502, fig. 5, “sideslip angle identifier” [0064]) from a second sensor (216, “inertial measurement system” [0065]) of the rotorcraft (“rotorcraft” [0033]), the second signal (502) indicating measured angular position around the first axis (q) of the rotorcraft (“pitch angle in degrees…bank angle in degrees” [0051]),
adjusting flight control devices (306, fig. 3, “enabling controlling the flight of the aircraft” [0048]) of the rotorcraft (“rotorcraft” [0033]) according to the estimated angular position (401) and the measured angular velocity (“q, p, and r are body axis pitch, roll and yaw rates in degrees per second” [0051]) around the first axis (q) of the rotorcraft (“rotorcraft” [0033]), thereby changing flight characteristics of the rotorcraft (“generates filtered aerodynamic angle during the flight of the aircraft using adjusted contribution as adjusted by adjuster and externally measured aerodynamic angle” [0048]) around the first axis (q) of the rotorcraft (“rotorcraft” [0033]); but does not disclose the second sensor being a different type of sensor than the first sensor, wherein the instructions for adjusting the flight control devices of the rotorcraft comprise instructions for: 
executing a first flight control procedure according to the estimated angular position around the first axis of the rotorcraft; and 
executing a second flight control procedure according to the measured angular position around the first axis of the rotorcraft, the first flight control procedure having greater authority than the second flight control procedure.
However, Kim discloses a similar flight control computer (fig. 2-4) the second sensor (“attitude” [0029]) being a different type of sensor than the first sensor (207, “position” [0029], as disclosed within applicants specification, an attitude sensor is an absolute sensor vs a rate sensor such as a position sensor allowing for Kim to disclose different types of sensors), wherein the instructions for adjusting the flight control devices (401a/b) of the rotorcraft comprises instructions for: executing a first flight control procedure (317, “inner loop” fig. 3) according to the estimated angular position around the first axis of the rotorcraft (321, “aircraft equipment (corresponding, e.g., to flight control devices such as swashplate, tail rotor transmission, etc., to actuators (not shown) driving the flight control devices, to sensors such as aircraft sensors, position sensors, detent sensors, and the like)” [0038]); and executing a second flight control procedure (“loop 2” fig. 3) according to the measured angular position around the first axis of the rotorcraft (321, “aircraft equipment (corresponding, e.g., to flight control devices such as swashplate, tail rotor transmission, etc., to actuators (not shown) driving the flight control devices, to sensors such as aircraft sensors, position sensors, detent sensors, and the like)” [0038]), wherein the first flight control procedure (317) has greater authority that the second flight control procedure (“loop 2” fig. 3; the inner loop is executed prior to the rate feedback loop as is known).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the flight control computer of Luo to incorporate the first and second control flight control procedures as disclosed by Kim to allow for more stable flight characteristics and reduced pilot workload as detailed within [0040] of Kim which results in lowered part lives of dynamic components as a result of lowered vibratory loads resulting from more stable flight characteristics being present.
- Regarding Claim 18. Luo as modified discloses the flight control computer of claim 17, wherein the programming includes further instructions for: 
receiving a control signal from a pilot flight control (“operating an aircraft, pilot” [0002]; 226, “controller” [0043]; as the pilot flies the aircraft, control signals are inherently passed through the control system) of the rotorcraft (“rotorcraft” [0033]); and 
adjusting the flight control devices (226, “controller” [0043]) of the rotorcraft (“rotorcraft” [0033]) according to the control signal (as discussed, adjusting the devices per the control signal is inherently present in piloted aircraft), thereby changing flight characteristics of the rotorcraft around a second axis (p) of the rotorcraft, the second axis (p) being different from the first axis (q), 
wherein the flight characteristics of the rotorcraft around the first axis (q) of the rotorcraft are changed in response to changing the flight characteristics of the rotorcraft around the second axis (p) of the rotorcraft (the flight characteristics of the rotorcraft will inherently differ around the first axis (pitch) if the second axis is changed (roll) allowing for the limitation to be met by the method of Luo).
- Regarding Claim 19. Luo as modified discloses the flight control computer of claim 17, wherein the first sensor (300) is a rate sensor (“first rate of change identifier” fig. 3), and the instructions for obtaining the first signal (222) comprise: 
receiving the first signal (222) from the rate sensor (300, “first rate of change identifier” fig. 3, fig. 3 illustrates the process).
- Regarding Claim 21. Luo as modified discloses the flight control computer of claim 17, wherein the estimated angular position (401) around the first axis (q) of the rotorcraft is estimated using only the measured angular velocity (“body axis pitch…in degrees per second” [0051]; the angle of attack, which is measured based on the first axis, q, is estimated using the measured angular velocity about q) around the first axis (q) of the rotorcraft (“rotorcraft” [0033]).
- Regarding Claim 22. Luo as modified discloses the flight control computer of claim 17, wherein the lag compensator (416) has a same set of gains at all operating points (“converts the rate into an adjusted angle using a time constant” [0059], the same set of gains is used throughout as the time constant does not vary) of the lag compensator (416), the set of gains being predetermined independent of airspeed of the rotorcraft (“does not reflect the airplane motion relative to still or moving air mass” [0053]).
- Regarding Claim 23. Luo as modified discloses the flight control computer of claim 17 with the lag compensator (416), Kim further discloses wherein the lag compensator (434, “dynamic compensation block may include…lead-lag compensator” [0048]) has different sets of gains (“the gains of fader…may be adjusted according to the specification and requirements of the rotorcraft” [0053]; the fader feeds into the dynamic compensation block) at different operating points (“different implementations and values with regard to roll, pitch and other attitude channels” [0053]) of the lag compensator (434).
- Regarding Claim 24. Lou as modified discloses the flight control computer of claim 17, Kim further discloses the second sensor is an absolute sensor (207, “attitude” [0029], as disclosed within applicants specification, an attitude sensor is an absolute sensor).

Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo as modified in further view of Gold et al. (US 6,189,836).
- Regarding Claim 4. Luo as modified discloses the method of claim 1, with the first sensor (300) and first signal (402), but does not disclose wherein the first sensor is an accelerometer, and obtaining the first signal comprises: 
receiving a transduced sensor signal from the accelerometer, the transduced sensor signal indicating angular acceleration around the first axis of the rotorcraft; and 
integrating the transduced sensor signal with respect to time to obtain the first signal.
However, Gold discloses a similar method wherein the first sensor is an accelerometer (“accelerometers” [0028]), and obtaining the first signal comprises: receiving a transduced sensor signal from the accelerometer (“accelerometers” column 15 line 41; accelerometers provide transduced signals as is known as the data provided is not provided as an angular velocity), the tranduced sensor signal (inherent to accelerometers) indicating angular acceleration around the first axis of the rotorcraft (“used to measure angular acceleration of the aircraft about it’s center of rotation…about each of the three orthogonal axes (X, Y, and Z)” column 15 lines 42-45); and integrating the transduced sensor signal with respect to time to obtain the first signal (the angular acceleration provided by the accelerometer is inherently integrated with respect to time to allow for the angular velocity to be obtained as the first signal).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the first sensor of Luo as modified to incorporate an accelerometer as disclosed by Gold to allow for greater stabilization than a conventional feedback approach, because the acceleration error signal only incorporates the undesired response not commanded by the pilot as disclosed by Gold in column 15 lines 49-52.
- Regarding Claim 12. Luo as modified discloses the rotorcraft of claim 9, with the first sensor (300) and first signal (402), but does not disclose wherein the first sensor is an accelerometer, and obtaining the first signal comprises: 
receiving a transduced sensor signal from the accelerometer, the transduced sensor signal indicating angular acceleration around the first axis of the rotorcraft; and 
integrating the transduced sensor signal with respect to time to obtain the first signal.
However, Gold discloses a similar rotorcraft (fig. 8) wherein the first sensor is an accelerometer (“accelerometers” [0028]), and obtaining the first signal comprises: receiving a transduced sensor signal from the accelerometer (“accelerometers” column 15 line 41; accelerometers provide transduced signals as is known as the data provided is not provided as an angular velocity), the transduced sensor signal (inherent to accelerometers) indicating angular acceleration around the first axis of the rotorcraft (“used to measure angular acceleration of the aircraft about its center of rotation…about each of the three orthogonal axes (X, Y, and Z)” column 15 lines 42-45); and integrating the transduced sensor signal with respect to time to obtain the first signal (the angular acceleration provided by the accelerometer is inherently integrated with respect to time to allow for the angular velocity to be obtained as the first signal).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the first sensor of Luo as modified to incorporate an accelerometer as disclosed by Gold to allow for greater stabilization than a conventional feedback approach, because the acceleration error signal only incorporates the undesired response not commanded by the pilot as disclosed by Gold in column 15 lines 49-52.
- Regarding Claim 20. Luo as modified discloses the flight control computer of claim 17, with the first sensor (300) and first signal (402), but does not disclose wherein the first sensor is an accelerometer, and obtaining the first signal comprises: 
receiving a transduced sensor signal from the accelerometer, the transduced sensor signal indicating angular acceleration around the first axis of the rotorcraft; and 
Integrating the transduced sensor signal with respect to time to obtain the first signal.
However, Gold discloses a similar flight control computer (332, “flight control computer” column 13 lines 55-56) wherein the first sensor is an accelerometer (“accelerometers” [0028]), and obtaining the first signal comprises: receiving a transduced sensor signal from the accelerometer (“accelerometers” column 15 line 41; accelerometers provide transduced signals as is known as the data provided is not provided as an angular velocity), the transduced sensor signal (inherent to accelerometers) indicating angular acceleration around the first axis of the rotorcraft (“used to measure angular acceleration of the aircraft about its center of rotation…about each of the three orthogonal axes (X, Y, and Z)” column 15 lines 42-45); and integrating the transduced sensor signal with respect to time to obtain the first signal (the angular acceleration provided by the accelerometer is inherently integrated with respect to time to allow for the angular velocity to be obtained as the first signal).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the first sensor of Luo as modified to incorporate an accelerometer as disclosed by Gold to allow for greater stabilization than a conventional feedback approach, because the acceleration error signal only incorporates the undesired response not commanded by the pilot as disclosed by Gold in column 15 lines 49-52.
Response to Arguments
Applicant's arguments, see pages 9-12, filed 12 April 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments that the sensors are not disclosed as being different types of sensors, the examiner draws the applicant’s attention to [0029] of Kim, which discloses the various parameters measured by the system.  As is well known in the art, these different parameters require different types of sensors, and as detailed within applicants specification, absolute sensors are known as attitude sensors, which are disclosed by Kim as well as rate sensors for measuring rate based parameters such as angular position, also disclosed by Kim, allowing for Kim to clearly teach the two sensors being different types of sensors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303)297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYE ABELL/
Examiner, Art Unit 3644
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        4/22/2021